Law, legislative or municipal, cannot leave it to one's neighbors to prohibit legitimate use of property.
Under this ordinance all of the police power protection is left to the will of a percentage of neighboring property owners. Strike that out and the ordinance is wholly inoperative. The evil, if one calling for exercise of the police power, should be met head on and not by delegation to neighbors. If 65 per cent. of owners of property within 600 feet consent *Page 516 
to a license then all reason for the ordinance vanishes. This is not a case of prohibition but of delegation of power to individuals.
The decree should be affirmed, with costs.
BUSHNELL and CHANDLER, JJ., concurred with WIEST, J.